Exhibit 10.23
Privileged and Confidential
RETIREMENT BENEFIT AGREEMENT
     This Amended Retirement Benefit Agreement (the “Agreement”) is entered into
as of the 22nd day of February, 2011 (the “Effective Date”) by and between:
Mylan Inc., a Pennsylvania corporation, with offices located at 1500 Corporate
Drive, Canonsburg, PA 15317 (hereinafter referred to as “Mylan” or “Company”).
and
John D. Sheehan, an executive officer of Mylan (hereinafter referred to as
“Executive”).
WHEREAS, Executive performs valuable services for the Company; and
     WHEREAS, in recognition of his continuing service to Mylan, the Company
wishes to provide Executive with financial assistance with respect to certain
retirement and death;
     WITNESSETH THEREFORE that in consideration of the additional benefits
provided for hereunder, the premises and covenants set forth herein, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and Executive, intending to be legally bound, agree as
follows:

I.   DEFINITIONS

Whenever used in the Agreement the following terms shall be defined as follows:

  (a)   “At-Will” shall mean with respect to the period of Executive’s
employment with Mylan or any subsidiary thereof, that the Company is under no
obligation to continue to employ Executive for any period of time, and can
terminate his employment at any time without notice, subject to certain
statutory and regulatory requirements, and if applicable, any contractual rights
Executive may have; and that Executive is under no obligation to remain employed
by the Company or any subsidiary thereof.     (b)   “Board” shall mean the Board
of Directors of the Company.     (c)   “Change in Control” shall mean:

  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
or any successor provision) of 20% or more of either (A) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common

 



--------------------------------------------------------------------------------



 



      Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company or any of its subsidiaries, (ii) any
acquisition by the Company or any of its subsidiaries, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary thereof, (iv) any acquisition by a Person that is
permitted to, and actually does, report its beneficial ownership on Schedule 13G
(or any successor schedule); provided that, if any Person subsequently becomes
required to or does report its beneficial ownership on Schedule 13D (or any
successor schedule), then, for purposes of this paragraph, such Person shall be
deemed to have first acquired, on the first date on which such Person becomes
required to or does so report, beneficial ownership of all of the Outstanding
Company Common Stock and Outstanding Company Voting Securities beneficially
owned by it on such date or (v) any acquisition pursuant to a transaction that
complies with (3)(A), (3)(B) and (3)(C) below; or     (2)   Individuals who, as
of Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board; provided, however, the term “Incumbent Board” as used in this Agreement
shall not include any individual whose initial assumption of office occurs as a
result of or an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or     (3)
  Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries

2



--------------------------------------------------------------------------------



 



      (each, a “Business Combination”), in each case unless, following such
Business Combination, (A) the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
parent thereof) more than 50% of the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and
(C) individuals who comprise the Incumbent Board immediately prior to such
Business Combination constitute at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially of the Company’s assets
either directly or through one or more subsidiaries); or     (4)   Approval by
the shareholders of the Company of a complete liquidation or dissolution of the
Company.

  (d)   “Code” shall mean the Internal Revenue Code of 1986, as amended.     (e)
  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.    
(f)   “Mylan” or “Company” shall mean Mylan Inc. or any Successor thereof.    
(g)   “NPV” shall mean the sum of the present value at any given time of the
monthly benefits to be paid, using a discount rate equal to

3



--------------------------------------------------------------------------------



 



      the long-term applicable federal rate then in effect (determined under
Section 1274(d) of the Code), compounded semiannually. For purposes of
determining NPV of Executive’s Retirement Benefit where Executive Retires prior
to attaining age 55, it shall be assumed that Executive’s Retirement Benefit
would have commenced at the date on which Executive would have attained age 55,
and the NPV of such Retirement Benefit shall equal the present value of such
Benefit at age 55 discounted back to the Executive’s actual age at Retirement
using the rate prescribed in the preceding sentence. Executive’s age at
Retirement for purposes of this Agreement shall be Executive’s age at his
nearest birthday.     (h)   “Party” or “Parties” shall mean the Company or
Executive, or both the Company and Executive depending upon which term is
required by the context in which it is used.     (i)   “Retire” or “Retirement”
shall mean the day and date on which Executive’s employment with the Company is
terminated by either Party for any reason other than death of Executive.     (j)
  “Successor” shall mean any person, partnership, limited partnership,
joint-venture, corporation, trust or any other entity or organization who,
subsequent to the Effective Date, comes into possession of or acquires, either
directly or indirectly, all or substantially all of the Company’s business,
assets or voting stock, or the right to direct the business activities and
practices of the Company.

II.   RETIREMENT

  2.1   Upon his Retirement from the Company on or after at least ten continuous
years of service (the “Full Vesting Date”), Executive shall receive the NPV of
an annual retirement benefit equal to fifteen percent (15%) of the sum of
(i) his then-current annual base salary and (ii) his target annual bonus, for a
period of fifteen (15) years (the “Retirement Benefit”), paid in accordance with
Section 2.6 of this Agreement; provided, however, that if Executive Retires on
or after the completion of at least five years of continuous service and prior
to the Full Vesting Date, Executive shall be entitled to receive the NPV of a
portion of the Retirement Benefit determined as follows (“Partial Retirement
Benefit”):

  (a)   If such termination occurs on or after five years of continuous service
but prior to six years of continuous service, 50% of the Retirement Benefit;

4



--------------------------------------------------------------------------------



 



  (b)   If such termination occurs on or after six years of continuous service
but prior to seven years of continuous service, 60% of the Retirement Benefit;  
  (c)   If such termination occurs on or after seven years of continuous service
but prior to eight years of continuous service, 70% of the Retirement Benefit;  
  (d)   If such termination occurs on or eight years of continuous service but
prior to nine years of continuous service, 80% of the Retirement Benefit;    
(e)   If such termination occurs on or after nine years of continuous service
but prior to the Full Vesting Date, 90% of the Retirement Benefit;

      If Executive Retires in connection with a termination without Cause or for
Good Reason, in either case pursuant to and as defined in the Transition and
Succession Agreement by and between the Company and the Executive dated April 1,
2010 (as the same may be amended or superseded), then Executive shall be
credited with additional years of service for purposes of vesting under this
Section 2.1 equal to the relevant multiplier applied for purposes of computing
such severance benefits.     2.2   The Retirement Benefit shall also become
fully vested upon the occurrence of a Change in Control prior to the Full
Vesting Date if Executive is employed by the Company or any subsidiary thereof
immediately prior to the date upon which the Change in Control occurs.     2.3  
Should Executive become unable to perform the material and substantial duties of
his position prior to the Full Vesting Date by reason of a mental or physical
incapacity, then, subject to receipt of the determination made pursuant to
Section 2.4, Executive shall be fully vested in his Retirement Benefit. The date
of receipt of such determination shall be considered the date on which the
Retirement Benefit becomes fully vested.     2.4   The certification of a
licensed physician selected by the Company as to Executive’s inability to
perform the material and substantial duties of his position shall be conclusive
with respect to his status regarding the application of Section 2.3 hereof.    
2.5   Should Executive die while employed by the Company or any subsidiary
thereof, Executive shall be fully vested in his Retirement Benefit, subject to
Article III hereof.     2.6   Within ten days following Executive’s Retirement,
Executive’s Retirement Benefit shall be paid to Executive in a lump sum payment
equal to the NPV of the Retirement Benefit. Notwithstanding the above, if

5



--------------------------------------------------------------------------------



 



      required by Section 409A of the Code to avoid the imposition of additional
taxes, such payment shall be made on the date that is six months following the
date of Retirement.

III.   DEATH BENEFIT       If, while employed by the Company or any subsidiary
thereof, Executive dies prior to Retirement, the Company shall pay Executive’s
beneficiary, in a lump sum, the greater of (i) two times his then-current base
salary or (ii) the NPV of the Retirement Benefit (but not both).   IV.   CHANGE
IN CONTROL  

  4.1   If Executive’s Retirement Benefit becomes vested as a result of a Change
in Control pursuant to Section 2.2 hereof, then upon Executive’s Retirement on
or after such Change in Control, Executive’s Retirement Benefit shall be paid to
Executive in a lump sum payment equal to the NPV of the Full Retirement Benefit.
Subject to Article X, such lump sum payment shall be paid to Executive as soon
as practicable following Retirement.     4.2   Upon the occurrence of a Change
in Control, Articles VII (Consulting Services) and VIII (Eligibility for
Payment) hereof shall no longer be of any force and effect.

V.   SUCCESSORSHIP   VI.   EXECUTIVE CONDUCT WITH RESPECT TO COMPETITORS

  6.1   Executive agrees that he will not for a one year period commencing on
the date of his Retirement, without the prior written consent of the Company,
directly or indirectly, whether as an employee, officer, director, independent
contractor, consultant, stockholder, partner or otherwise, engage in or assist
others to engage in or have any interest in any business which competes with the
Company in any geographic area in which the Company markets or has marketed its
products during the year preceding Retirement; provided, however, that Executive
shall not be subject to this Article VI, if after the occurrence of a Change in
Control, the Company refuses, fails or disputes any payments to be made to
Executive hereunder, whether or not Executive subsequently receives the payments
contemplated by this Agreement.     6.2   Notwithstanding anything to the
contrary set forth elsewhere herein, stock ownership in a competing business
shall not be a breach of this Agreement, provided such stock is traded on a
national exchange.     6.3   The Parties agree and acknowledge that the time,
scope and geographic area and other provisions of this Agreement have been
specifically negotiated by the Parties, and Executive specifically hereby agrees
that such time, scope and geographic area and other provisions are reasonable
under these circumstances. Executive further agrees that if, despite the express
agreement of the Parties to this Agreement, a court should hold any portion of
this Agreement unenforceable for any reason, the maximum

6



--------------------------------------------------------------------------------



 



      restrictions of time, scope and geographic area reasonable under the
circumstances, as determined by the court, will be substituted for the
restrictions herein which such court may find to be unreasonable or
unenforceable.     6.4   The Parties acknowledge that the breach of Section 6.1
will be such that the Company will not have an adequate remedy at law because
the rights of the Company under this Agreement are of a specialized and unique
character, and that immediate and irreparable damage will result to the Company
if Executive breaches his obligations under Section 6.1. The Company may, in
addition to any other remedies and damages available, seek an injunction to
restrain any such breach. Executive represents and warrants that his expertise
and capabilities are such that his obligations under Section 6.1 will not
prevent him from earning a living.

VII.   CONSULTING SERVICES

  7.1   During the five (5) year period beginning on the day following
Executive’s Retirement he shall, at the request of the Company, act in the
capacity of a consultant for the Company, performing such services as may be
consistent with those performed by him during Executive’s employment. These
services may be designated by the Board, or its authorized representative, and
shall be reasonable in scope duration and frequency. In no case shall Executive
be required to devote in excess of twenty (20) hours a month to the provision of
consulting services hereunder; provided, further, that the level of consulting
services provided by Executive to the Company shall be not more than 20% of the
average level of services provided by Executive to the Company over the 36-month
period preceding Executive’s Retirement.     7.2   The Company shall pay
Executive for such consulting services an hourly rate to be determined by the
Parties at such time, but not less than the rate of five hundred dollars ($500)
per hour, payable monthly.     7.3   In addition to the foregoing, the Company
shall reimburse Executive monthly for any and all out-of-pocket expenses
incurred by Executive directly for the benefit of the business of the Company.

VIII.   ELIGIBILITY FOR PAYMENT

  8.1   Any and all payments due hereunder may be denied if not already begun,
or terminated if they have begun, if in the Company’s sole judgment Executive is
either not eligible for such payments, or once such payments have begun is found
to be or found to have been ineligible.

7



--------------------------------------------------------------------------------



 



  8.2   Executive shall not be eligible for any payments hereunder if the
Company, in its sole discretion, finds that during or subsequent to his
employment with the Company he:

  (a)   breaches, or has breached any term, provision or obligation enumerated
herein;     (b)   committed any act by commission or omission which materially
and substantially adversely affects the Company’s business or reputation; or    
(c)   is convicted of any violation of the Federal Food, Drug and Cosmetic Act,
or the violation of any other statute of material relevance to the Company’s
business.

  8.3   Should Executive be paid any benefits hereunder and thereafter be found
ineligible, or to have been ineligible, he must return to the Company that
portion of the benefit paid to him for the period of his ineligibility.

IX.   NO PROMISE OF CONTINUED EMPLOYMENT       Executive acknowledges his
employment with the Company is AT-WILL.   X.   CONDITIONS TO PAYMENT AND
ACCELERATION; SECTION 409A OF THE CODE       The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, Executive shall not be considered to
have terminated employment with the Company for purposes of this Agreement and
no payments shall be due to Executive under this Agreement until Executive would
be considered to have incurred a “separation from service” from the Company
within the meaning of Section 409A of the Code. For purposes of this Agreement,
each amount to be paid or benefit to be provided shall be construed as a
separate identified payment for purposes of Section 409A of the Code, and any
payments described in this Agreement that are due within the “short term
deferral period” within the meaning of Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following Executive’s

8



--------------------------------------------------------------------------------



 



    termination of employment (or death, if earlier). To the extent required to
avoid an accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of the Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the calendar year
following the calendar year in which Executive remits the related taxes.   XI.  
RESTRICTION OF ALIENABILITY       Benefits payable to Executive or beneficiary
shall not be subject to assignment, transfer, attachment, execution,
garnishment, sequestration, or any other seizure under any legal or equitable
process, whether on account of Executive’s or beneficiary’s act or by operation
of the law.   XII.   CONTRACT ADMINISTRATOR       The Senior Vice President of
Human Relations or other officer of Mylan designated by the Compensation
Committee of the Company is hereby named the contract administrator for purposes
of assuring compliance with the terms and conditions set forth herein.   XIII.  
MODIFICATION       This Agreement may not be changed, amended or otherwise
modified other than by a written statement; provided, such statement is signed
by both Parties, expresses their intent to change the Agreement, and
specifically describes such changes.   XIV.   HEADINGS       Except when
referenced in the body of this Agreement article headings are set forth herein
for the purpose of convenience only. Such headings shall not be considered or
otherwise referred to when any question or issue arises with respect to the
application or interpretation of any term or condition set forth herein.   XV.  
COUNTERPARTS       This Agreement may be executed in two or more counterparts,
each of which is to be considered an original, and taken together as one and the
same document.

9



--------------------------------------------------------------------------------



 



XVI.   GOVERNING LAW       Any an all actions between the Parties regarding the
interpretation or application of any term or provision set forth herein shall be
governed by and interpreted in accordance with the substantive laws, and not the
law of conflicts, of the Commonwealth of Pennsylvania. The Company and Executive
each do hereby respectively consent and agree that the courts of Commonwealth of
Pennsylvania shall have jurisdiction, and venue shall properly lie with the
courts of Commonwealth of Pennsylvania, with respect to any and all actions
brought hereunder. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from Executive), to the full
extent permitted by law, all legal fees and expenses that Executive may
reasonably incur as a result of any contest or disagreement (regardless of the
outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code. No obligation of the Company
under this Agreement to pay Executive’s fees or expenses shall in any manner
confer upon the Company any right to select or approve any of the attorneys or
accountants engaged by Executive.   XVII.   SINGULAR OR PLURAL       The
singular form of any noun or pronoun shall include the plural when the context
in which such word is used is such that it is apparent the singular is intended
to include the plural and vice versa.   XVIII.   ASSIGNMENT       The Agreement
may not be assigned by either Party, without the written authorization of the
other Party. A Successor shall not be considered an assignee for purposes of
this Article.   XIX.   ENTIRE AGREEMENT       The terms and conditions set forth
herein contain the entire agreement between the Company and Executive, and
supersede any and all prior agreements or understandings (whether express or
implied) between the Parties with respect to the matters set forth herein.   XX.
  SURVIVAL       Except as otherwise provided herein, Articles VI and VII hereof
shall survive any expiration or termination of this Agreement.

10



--------------------------------------------------------------------------------



 



XXI.   TERM       The term of this Agreement shall begin on the Effective Date
and shall end on the date on which Mylan makes the last payment to which it is
obligated hereunder.

          IN WITNESS of their agreement to the terms and conditions set forth
herein the Company and Executive have caused the following signatures to be
affixed hereto, effective as of the date first set forth above:

              MYLAN INC.        
 
           
By:
  /s/ Robert J. Coury
 
Robert J. Coury
Chairman and CEO   /s/ John D. Sheehan
 
John D. Sheehan    

11